               Case 5:18-cr-00258-EJD Document 66 Filed 04/15/19 Page 1 of 4



 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 Assistant United States Attorneys

 7           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 8           Telephone: (408) 535-5061
             Fax: (408) 535-5066
 9           jeffrey.b.schenk@usdoj.gov

10 Attorneys for United States of America

11                                   UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                            SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                       ) CR-18-00258-EJD
15                                                   )
             Plaintiff,                              ) JOINT STATUS MEMORANDUM
16                                                   )
        v.                                           )
17                                                   )
     ELIZABETH HOLMES and                            )
18   RAMESH “SUNNY” BALWANI,                         )
                                                     )
19           Defendants.                             )
                                                     )
20                                                   )

21           The parties in the above-captioned matter hereby file this joint status memorandum in advance of
22 the status conference set for April 22, 2019.

23 I.        Status of Discovery
24           Defendants were indicted by the grand jury in this case on June 14, 2018. A superseding
25 indictment was returned on September 6, 2018. In August of 2018, after receiving discovery requests

26 from both Defendants, the government produced more than four million pages of discovery, including

27 reports memorializing dozens of witness interviews that had been conducted in this case as of that time.

28 Following that initial production the government continued to process and produce the millions of pages

     JOINT STATUS MEMORANDUM
     CR-18-00258 EJD
               Case 5:18-cr-00258-EJD Document 66 Filed 04/15/19 Page 2 of 4



 1 of discovery it has collected over the course of its investigation of this matter, while continuing to

 2 investigate the facts of this case.

 3          At the time of the last status conference on January 14, 2019, the government had produced

 4 approximately 17 million pages of discovery to Defendants. In connection with that status conference,

 5 the government informed the Court that the DOJ’s Litigation Technology Service Center (“LTSC”) in

 6 South Carolina was processing an additional production of documents that the government expected

 7 would exceed one million pages. At the January 14 status conference, the government informed the

 8 Court of its expectation that this production—consisting of approximately one million pages mainly

 9 produced by Theranos—would be received from the LTSC very shortly after the conference and

10 provided to the defense. Subsequently, the government learned of and obtained an additional 1.8 million

11 pages of documents from the SEC. The government understands that the bulk of those documents

12 consisted of materials collected by the SEC following the filing of its litigation against Holmes and

13 Balwani. Upon receipt of those documents, the government added them to its pending production,

14 resulting in a production of approximately three million pages provided to Defendants on March 15,

15 2019. Given the volume, defendants are still processing and loading the production for review.

16          In addition to the materials discussed above, the government currently has in its possession

17 approximately 250,000 documents (estimated to be over 1,000,000 pages of material) that it received

18 from Theranos shortly before its dissolution. The government obtained these documents through a

19 grand jury subpoena, over defense objection, in September 2018. On October 12, 2018, the Court

20 ordered the government to confer with defense counsel about safeguarding privileged materials in these

21 Theranos documents (Dkt. No. 54), and, as a result, the government agreed on October 19, 2019 to form

22 a filter team to review the documents. The government is currently conducting a filter-team review of

23 those documents for materials that might implicate any attorney-client privilege held by Defendants.

24 The government will soon begin to produce all non-privileged materials from that set of documents,

25 continuing that production on a rolling basis as the review progresses.

26          Defendants have requested that the government obtain and produce additional documents from

27 federal agencies including the Food and Drug Administration, the Centers for Medicare & Medicaid

28 Services, and the Department of Defense. The defense will file a motion to compel production of these

     JOINT STATUS MEMORANDUM
     CR-18-00258 EJD
                Case 5:18-cr-00258-EJD Document 66 Filed 04/15/19 Page 3 of 4



 1 documents on April 15, 2019, with that motion noticed for April 29, 2019, and with the government’s

 2 response due on April 22, 2019. The government anticipates that, after reviewing the defense’s motion,

 3 it will request additional time for its opposition, as responding to the motion may involve seeking

 4 information from other government agencies. The parties are currently discussing the schedule for that

 5 motion.

 6           While the government’s investigation and evidence collection efforts are ongoing, the

 7 government believes that its discovery production in this case is largely complete. The defense

 8 disagrees with that assessment. In addition to the documents described above that have not been

 9 produced, the defense has sent discovery requests to which the government has yet to respond.

10 II.       Trial Scheduling

11           Government’s Position: In light of the status of discovery and procedural posture of the case,

12 the government respectfully requests that the Court set a trial date at this status conference or the next.

13 The government expects that the trial in this case may require multiple months to complete. It is further

14 anticipated that the trial will involve testimony from a large number of witnesses who will be required to

15 travel from out of state and out of country in order to appear. Setting a trial date soon will enable the

16 Court to reserve sufficient time in its schedule, allow essential witnesses to plan their appearance, and

17 facilitate the parties’ preparations for trial presentation. In the event that a trial date is not set at the

18 April 22, 2019 hearing, the government recommends that the Court set a trial setting hearing in

19 approximately six weeks to allow the parties to meet and confer further regarding an appropriate pretrial

20 schedule.

21           Defense Position: The defense believes it is premature to set a trial date given that (a) discovery

22 is far from complete, (b) the defense needs substantial additional time to review and analyze the

23 voluminous discovery that has been produced to date, and (c) the government’s investigation is ongoing.

24           The defense requests that the Court schedule a status conference in July 2019 and set a trial date

25 at that time if sufficient progress with discovery has been made. In advance of that status conference,

26 the defense proposes that it confer with the government to develop a proposed scheduling order for the

27 remainder of proceedings before and through trial, and that the parties submit a proposed order to the

28 Court in advance of the conference. The defense also requests that the Court inquire regarding when the

     JOINT STATUS MEMORANDUM
     CR-18-00258 EJD
              Case 5:18-cr-00258-EJD Document 66 Filed 04/15/19 Page 4 of 4



 1 government will complete its investigation. Setting a trial date and schedule for pre-trial proceedings in

 2 this complex case does not make sense if the case will change as a result of the government’s ongoing

 3 investigation.

 4

 5

 6 DATED: April 15, 2019                                 Respectfully submitted,

 7                                                       ADAM A. REEVES
                                                         Attorney for the United States
 8

 9
                                                          /s/
10                                                       JEFF SCHENK
                                                         JOHN C. BOSTIC
11                                                       ROBERT S. LEACH
                                                         Assistant United States Attorneys
12

13

14 DATED: April 15, 2019

15                                                        /s/
                                                         KEVIN DOWNEY
16                                                       LANCE WADE
                                                         Attorneys for Elizabeth Holmes
17

18

19 DATED: April 15, 2019

20                                                        /s/
                                                         JEFFREY B. COOPERSMITH
21                                                       STEPHEN A CAZARES
                                                         Attorneys for Ramesh “Sunny”
22                                                       Balwani
23

24

25

26

27

28

     JOINT STATUS MEMORANDUM
     CR-18-00258 EJD
